United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
                 UNITED STATES COURT OF APPEALS             November 11, 2003
                      For the Fifth Circuit
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-60162




    ESTATE OF JERALD J. GESKE, Virginia Geske Administratrix;
VIRGINIA GESKE
                                          Plaintiffs - Appellants

                              VERSUS


                    DANNY R. WILLIAMSON; ET AL

                                                           Defendants
             UNITED HEALTHCARE OF MISSISSIPPI, INC.;

                                               Defendant - Appellee



                     CANAL INDEMNITY COMPANY
                                                            Plaintiff

                              VERSUS

                   VIRGINIA GESKE, ETC.; ET AL

                                                           Defendants

 VIRGINIA GESKE, Individually as and as Administratrix of Estate of
   Jerald Geske, Deceased; UNITED HEALTHCARE OF MISSISSIPPI, INC.;

                                             Defendants - Appellees



           Appeal from the United States District Court
      For the Southern District of Mississippi, Hattiesburg
                            2:01-CV-324
Before DAVIS, EMILIO         M.    GARZA,     Circuit     Judges,    and    LITTLE*,
District Judge.

PER CURIAM:**

       The survivors of Jerald J. Geske prosecute this appeal of an

interlocutory order certified by the district court and challenge

the    district   court’s    dismissal      of   his     action   against    United

Healthcare(United)      for        fraudulent         misrepresentations      under

Mississippi law.     The district court dismissed the state law claim

on grounds that it was preempted by ERISA.               The district court also

held that the Geskes’ state law claim against United’s agent,

Williamson, was not preempted and that the Geskes had a valid ERISA

claim against United for medical benefits.                The only issue before

us in this interlocutory appeal is whether the Geskes state law

claim against United for fraudulent misrepresentation is preempted

by ERISA.

       After reviewing the record, reading the briefs of the parties,

and    hearing    argument    of    counsel      we    conclude     that   properly

characterized, the Geskes’ claim seeks damages for United’s failure

to pay medical benefits under the COBRA provisions of United’s

policy, which was a part of the ERISA plan of Mr. Geske’s former

employer, Barnes Trucking Co.          Because this action asserts a claim


  *
   District Judge of the Western District of Louisiana, sitting by
designation.
  **
    Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                        2
for ERISA benefits and damages for failing to timely pay those

benefits, the district court correctly concluded that this action

is preempted by ERISA.

     AFFIRMED.




                                3